Notice of Non-Compliant Claims
Notice of Non Compliance
Amended claims 1 and 11-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Previously treated independent claims 1 was toward: “A method of making a soft pretzel bite”, and independent claim 7 was toward A method of automatically making a soft pretzel bite, a species of claim 1.
Claim 1 is now amended to recite: “A method of making a quantity soft pretzel bites”, which is generic to originally treated claim 1, however, both a generic group of claims and species group thereof have already been examined.
If all claim sets toward methods of making pretzel bite/s, had been presented originally, distinct/alternate species would have been identified for election.
However, since applicant has received an action on the merits for the originally presented invention, and a species thereof, the invention now claimed has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 and 11-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Period of Response
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793